OPINION OF THE COURT
MORISON BUCK, Circuit Judge.
The above matter comes to this Court on appeal from the County Court in and for Hillsborough County which entered judgment for attorney’s fees, interest and costs against appellant and in favor of appellee, her attorney. Oral argument requested by appellant was heard July 16, 1990. Appellant sought to submit documentation to the Court at close of the argument but was advised that the Court would be limited to consideration of the record on appeal.
The proceedings below were not reported. The trial judge, Honorable Gasper J. Ficarrotta, filed a Statement of the Proceedings on January 30, 1990. The record does not disclose any of the trial testimony upon which the lower Court based its decision.
*37According to law, the decision of the trial court has the presumption of correctness and the burden is on the appellant to demonstrate error. Where there is no record of the testimony of witnesses or of evidentiary rulings and where a statement of the record has not been prepared, a judgment which is not fundamentally erroneous on its face must be affirmed. Southeast Bank v Steves, 532 So.2d 292, 293.
The judgment of the lower court is affirmed.
DONE AND ORDERED at Tampa, Florida, this 17th day of July, 1990.